Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: the closest prior art, US # 4,623,029 (Bambauer), discloses a vehicle load metering device (Col. 1, II. 7-15) deposited on one of flexible supporting devices (20, 21) of a vehicle suspension system between two supporting boards, and the vehicle load metering device comprising: a displacement sensing module (30) having multiple displacement sensors (30a, 30b) respectively mounted on the flexible supporting devices of the vehicle suspension system (Col. 1, II. 53-66), and each one of the displacement sensors (30a, 30b) connected to two supporting boards of a corresponding flexible supporting device to detect amount of displacement between the two supporting boards (Col. 1, line 67 to col. 2, line 4); and a signal processing/transmission module (Fig, 4 & 5) connected to the displacement sensing module (30a, 30b) to process and transmit signals that are detected by the displacement sensors of the displacement sensing module (Col. 2, line 42 to col. 3, line 20). However, the Bambauer reference does not show, among other things, the specific displacement sensor comprising of a sensing unit and a hydraulic tank, where the hydraulic tank has a hydraulic tank body, a hydraulic cavity is formed in the hydraulic tank body, an end of the hydraulic cavity is connected with a hydraulic cavity port, a hydraulic tube is interconnected between the hydraulic cavity port and the sensing hydraulic port, a liquid is contained in the hydraulic tube; a wave absorption unit is embedded in the hydraulic cavity, the wave absorption unit includes an outer ring, a cap, and a plurality of supporting ribs, the outer ring is in a ring-shape and is fixed inside the hydraulic cavity, a neck portion is formed at an upper portion of an inner surface of the outer ring having a smaller radius, a through hole is formed at a center of the neck portion, the cap is disposed on top of and aligned with the through hole, the cap is farther than the outer ring with reference to the hydraulic cavity port, the plurality of supporting ribs are arranged at interval and circumferentially connected along an outer-periphery of the cap and an inner-periphery of the neck portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY W GIBSON whose telephone number is (571)272-2103.  The examiner can normally be reached on Tue-Friday 10AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RANDY W. GIBSON
Primary Examiner
Art Unit 2856



/RANDY W GIBSON/Primary Examiner, Art Unit 2856